





Exhibit 10.47


November 30, 2018


ADES International Holding Ltd.
Unit 517, Floor 5, Index Tower
DIFC, UAE, Dubai – PO Box: 507118
Attention:     Dr. Mohamed Farouk
Morcos William


Reference is made to (i) that certain Sale and Purchase Agreement, dated as of
July 11, 2018, by and between Weatherford Worldwide Holdings GmbH, a Swiss
company with limited liability (“Seller”), and ADES International Holding Ltd.,
a Dubai International Financial Centre entity (“Purchaser”), pertaining to the
purchase by Purchaser of certain land drilling rig assets and operations of
Seller and its Affiliates in the Kingdom of Saudi Arabia (as amended,
supplemented or modified from time to time, the “KSA Purchase Agreement”), (ii)
that certain Sale and Purchase Agreement, dated as of July 11, 2018, by and
between Seller and Purchaser pertaining to the purchase by Purchaser of certain
land drilling rig assets and operations of Seller and its Affiliates in the
Republic of Algeria and State of Kuwait, as amended by that certain side letter,
dated October 31, 2018 (the “Side Letter”), (as may be further amended,
supplemented or modified from time to time, the “AK Purchase Agreement”, and
collectively with the KSA Purchase Agreement, the “Purchase Agreement”) and
(iii) that certain Bridging Agreement, by and between Purchaser and Seller,
dated as of July 11, 2018. Capitalized terms used but not defined in this
Agreement shall have the meanings set forth in the Purchase Agreement.


In consideration of the mutual agreements, provisions and covenants contained in
this letter agreement and the Purchase Agreement, pursuant to Sections 11.2 and
11.3 of the Purchase Agreement, Seller and Purchaser hereby agree as follows:


1.
Rig Capital Expenditure Program; Backlog



(a)
Section 5.2(b) of the KSA Purchase Agreement, is hereby amended and restated as
follows:



“Seller shall cause the Selling Entities to maintain the Rigs and comply in all
material respects with the capital expenditure program set forth in Section
5.2(b) of the Seller Disclosure Schedule (the “Rig Capital Expenditure
Program”).”


(b)
Backlog. The Parties agree that there will be no Backlog Deduction in connection
with the Closing pursuant to the KSA Purchase Agreement. In addition, for
purposes of the Purchase Agreement, the Parties acknowledge and agree that it
was the Parties’ intention that “Backlog” would equal the amount of payments
owed under the Drilling Contracts calculated as of July 1, 2018, as set forth in
the Seller Disclosure Schedule, however such amount as set forth in the Seller
Disclosure Schedule would be reduced to reflect payments made under the Drilling
Contracts between the Effective Date and the Closing Date. Conversely, the
“Backlog” amount set forth in the Seller Disclosure Schedule would not be
reduced if any payments would no longer be owed by a customer as a result of the
termination of any Drilling Contract, it being contemplated that such lost
payments due to a termination of a Drilling Contract could result in a Backlog
Deduction. The threshold for which there may be a Backlog Deduction would be
calculated on the basis of the adjusted Backlog (i.e., the threshold would be
equal to 90% of the Backlog calculated after the initial amount of Backlog (as
of July 1, 2018) had been reduced to give effect to payments made under Drilling
Contracts). It was not contemplated that there would be a Backlog Deduction
unless payments would no longer be owed by a customer as a result of a
termination of the Drilling Contract between the Effective Date and the Closing
Date (in which case such lost payments could be offset by payments



1



--------------------------------------------------------------------------------





owed by customers under new Drilling Contracts entered into between the
Effective Date and the Closing Date pursuant to Section 5.13 of the AK Purchase
Agreement and Section 5.12 of the KSA Purchase Agreement). The Parties agree
that all provisions in the Purchase Agreement relating to Backlog and Backlog
Deduction shall be read and interpreted in a manner consistent with this
paragraph 1.


2.
Purchased Assets; Purchase Orders.



(a)
For purposes of Section 1.1(vv) of the KSA Purchase Agreement, the Parties
acknowledge and agree that the Purchased Assets shall include the equipment
listed in Section 1.1(vv)(i) of the first supplement to the Seller Disclosure
Schedule, delivered to Purchaser and dated as of the date hereof, with the
exception of the assets identified under the tab “Missing Assets”, which shall
not be Purchased Assets, but will be excluded from the Closing (“Excluded
Assets”); it being further acknowledged and agreed that the equipment identified
under the tab “Extra Assets” would be transferred and sold to Purchaser at
Closing at no additional cost in replacement of the Excluded Assets. In
furtherance of the foregoing, Purchaser hereby unconditionally and irrevocably
waives any and all claims, actions, causes of action, demands, rights, benefits,
claims for indemnification or otherwise it may have against Seller or its
Affiliates with respect or otherwise relating to the Excluded Assets.



(b)
With respect to the KSA Purchase Agreement, Seller has advised Purchaser of
outstanding purchase orders in the approximate amount of $10,721,120. It has
been agreed that Purchaser shall have no liability for the purchase orders for
drill pipes ($1,727,316) and Pakistan BOP ($425,150) and that the drill pipes
have been delivered and will form part of the “Purchased Assets” and the
purchase order for the Pakistan BOP will be cancelled. Accordingly, liability
for payments on the balance of outstanding purchase orders in an approximate
amount of $8,568,654 will be determined in accordance with this paragraph 2(b).
At Closing, Purchaser agrees to assume all payment obligations arising from such
purchase orders that become due after the Closing Date, and for which goods have
not been delivered (or services rendered) as of the Closing Date which payment
obligations have an estimated aggregate amount of $6,454,871 (with all other
payments and liabilities in respect of such purchase orders remaining the
responsibility of Seller and its Affiliates) as follows: (i) (A) in respect of
purchase orders in the period up to November 17, 2018, payments having an
estimated aggregate amount of approximately $4,054,871.14, (B) in respect of
purchase orders in the period from November 17, 2018 to November 29, 2018,
payments having an estimated amount of approximately $1,650,000 and (C) in
respect of other periods, payments having an estimated aggregate amount of
approximately $750,000 (collectively, “Category A Purchase Orders”).
Accordingly, it is anticipated the approximate amount of purchase orders which
are not Category A Purchase Orders will be $2,113,783 (“Category B Purchase
Orders”). During the three Business Days period following the Closing, Purchaser
and Seller will form a committee to review and examine the actual date of
on-ground delivery of goods or the date on which services were actually rendered
for purposes of determining whether or not, with respect to the Category A
Purchase Orders, goods were delivered (or services rendered) prior to the
Closing Date. It is further agreed that with respect to Category B Purchase
Orders, Purchaser shall notify Seller within five Business Days following the
Closing as to which such Category B Purchase Orders Purchaser (in its
discretion) wishes to continue, in which case Purchaser shall be liable for all
payment obligations that become due after the Closing Date arising from those
Category B Purchase Orders for which goods have not been delivered (or services
rendered) as of the Closing Date which Purchaser has elected to continue as
aforesaid (with all other payments and liabilities in respect of the Category B
Purchase Orders



2



--------------------------------------------------------------------------------





remaining the responsibility of Seller and its Affiliates). For purposes of such
determination, the Parties agree to use such customary documents as are readily
available, including delivery manifests, yard or rig manifests, service work
approvals, and service delivery sheets (and the date of delivery on Seller’s
internal purchase order system shall be disregarded). Purchaser agrees that
Seller may immediately cancel any Category B Purchase Orders (or any purchase
orders that are finally determined not to be Category A Purchase Orders
following the review and examination described above) under which Purchaser does
not assume a payment obligation under this paragraph 2(b), without Liability to
Purchaser (although such cancellation shall be in respect of the future
performance of the purchase orders only). Following the Closing, the Parties
agree to attach to this letter a schedule of respective payments for Category A
Purchase Orders and all Category B Purchase Orders as finally determined in
accordance with this paragraph 2(b). For the avoidance of doubt, (I) any
payments owed by a Party pursuant to this paragraph 2(b) shall by made by the
relevant Party directly to the vendor and/or supplier set forth in the
applicable purchase order, (II) any equipment, inventory or other asset
delivered pursuant to a Category A Purchase Order or Category B Purchase Order
shall be deemed a “Purchased Asset and (III) purchase orders for drill pipes
($1,727,316) and Pakistan BOP ($425,150) are excluded and Purchaser shall have
no liability therefor (provided always the drill pipes will be a “Purchased
Asset” as aforesaid). To the extent permitted by the terms of the applicable
purchase order and upon Purchaser’s written request, Seller and its Affiliates
will assign to Purchaser or its Designated Affiliates supplier warranties
regarding the goods and services delivered/rendered under the Category A
Purchase Orders and the Category B Purchase Orders. Purchaser shall indemnify
the Seller Indemnified Parties in accordance with Article 8 of the KSA Purchase
Agreement for all Losses incurred by a Seller Indemnified Party arising from the
non-payment by Purchaser of any amounts due under the Category A Purchase Orders
and Category B Purchase Orders for which it has assumed a payment obligation
under this paragraph 2(b). Seller shall indemnify the Purchaser Indemnified
Parties in accordance with Article 8 of the KSA Purchase Agreement for all
Losses incurred by a Purchaser Indemnified Party arising from the non-payment by
Seller of any amounts due under the Category A Purchase Orders and Category B
Purchase Orders for which it has retained a payment obligation under this
paragraph 2(b).


3.
Employee Matters. Notwithstanding the covenants and obligations of the Parties
set forth in Article 10 of the Purchase Agreement, the Parties acknowledge and
agree that (i) the current list of Employees set forth on Section 10.1(c) of the
Purchaser Disclosure Schedule shall be replaced for all purposes by the list
attached as Schedule I hereto (the “Revised List”), and (ii) the undertakings
required to transfer all of the Employees set forth on the Revised List (the
“Relevant Employees”) cannot be completed prior to the Closing Date.
Accordingly, the Parties hereby agree as follows:



(a)
The Parties acknowledge and agree that each Relevant Employee which accepts an
offer made or to be made by the Purchaser will become a Transferring Employee,
if at all, not at the Closing but at one or more times during the 120 day period
immediately following the Closing Date (the “Transition Period”).



(b)
From time to time during the Transition Period, Purchaser shall extend either a
written offer of employment or an updated offer of employment, as applicable, to
each Relevant Employee specifying the Relevant Employee’s proposed start date
with Purchaser or its applicable Affiliate (which such start date shall be a
date within the Transition Period). For the avoidance of doubt, and
notwithstanding anything in Section 10.1 of the Purchase Agreement to the
contrary, no such offers of employment made by Purchaser to any Relevant
Employee may be conditioned upon the occurrence of any event or the taking



3



--------------------------------------------------------------------------------





of any further action by Purchaser, Seller, the Employees or otherwise other
than the relevant Employee’s acceptance of the offer by the proposed start date
referred to in the offer. Effective as of the start date specified in such offer
given to a Relevant Employee (the “Transfer Effective Date”), Seller shall
terminate the employment of such Relevant Employee and Purchaser shall promptly
hire such Relevant Employee who timely accepts the offer of employment extended
by Purchaser on or before the start date set forth in the offer. An offer of
employment extended by Purchaser to a Relevant Employee in accordance with the
foregoing must otherwise comply with the requirements of Section 10.1(d) of the
Purchase Agreement.


(c)
Each Relevant Employee who timely accepts an offer of employment from Purchaser
and who commences employment with Purchaser (or its Affiliates) shall be deemed
a Transferring Employee for purposes of the Purchase Agreement; provided, that
in reading such sections of the Purchase Agreement with respect to any Employee
who becomes a Transferring Employee, any reference in any such section with
respect to the “Closing Date” or “effective as of the Closing” or otherwise
referencing the Closing in a similar manner shall be read instead to reference
the Transfer Effective Date applicable to such Employee, except with respect to
Section 10.1(e) and Section 10.2(b) (provided always that this shall not
prejudice the obligations of Seller or its Affiliates under the Transition
Services Agreement).



(d)
Seller agrees to provide payroll and general benefits to the Relevant Employees
(as well as to maintain such Relevant Employees on its sponsorship for residency
and work purposes, inclusive of maintaining registration of Relevant Employees
with the General Organization of Social Insurance) until the Transfer Effective
Date (or in the case of a Relevant Employee that rejects or revokes its
acceptance of an offer from the Purchaser until the date of such
rejection/revocation) in accordance with the terms of the Transition Services
Agreement. In consideration therefor, Purchaser agrees to pay, compensate or
reimburse Seller and its Affiliates for any and all payments made to or on
behalf of the Relevant Employees with respect to all compensation (including
salary, wages, commissions, overtime, vacation and other paid leave) and
benefits (including benefits, Taxes, administrative costs, and workers’
compensation and similar claims), it being acknowledged and agreed that any such
costs incurred by Seller or its Affiliates relating to the services outlined
above shall be excluded from the definition of “Service Fees” under the
Transition Services Agreement, and shall instead be referred to, in the
aggregate, as “Employee Costs.” Notwithstanding anything in the Purchase
Agreement or Transition Services Agreement to the contrary, Seller shall deliver
to Purchaser a statement of the Employee Costs within the ten day period
immediately preceding a payroll date (a “Payroll Statement”). Purchaser shall
have five days following receipt of the Payroll Statement to review and approve
the Employee Costs (such approval to not be unreasonably withheld, it being
further acknowledged and agreed that Purchaser shall not disapprove any Employee
Costs that are consistent with the costs incurred by Seller and its Affiliates
during the 12 months preceding the Closing Date (unless these are discretionary
payments only). If Purchaser does not provide comments on the Payroll Statement
within such five day period, then the Payroll Statement shall be deemed approved
without any further action by either of the Parties (it being acknowledged and
agreed that the absence of any comment on a specific item of Employee Costs
shall also be deemed an approval of that Employee Cost). Following the approval
(or deemed approval) of the Payroll Statement, Seller shall procure the payments
of the Employee Costs on the dates such payments are due to the Relevant
Employees, and Purchaser shall reimburse Seller all amounts reflected in such
Payroll Statement no later than two Business Days after payment by Seller to the
Relevant Employees.





4



--------------------------------------------------------------------------------





(e)
Notwithstanding anything in Section 3.4 of the Transition Services Agreement to
the contrary, Seller agrees not to dismiss or terminate the employment of any
Relevant Employee or agree to any change to the compensation, benefits or other
terms and conditions of employment of any Relevant Employee (including without
limitation any discretionary element, salary planning/merit increase or off
cycle increase) that would increase the amount of Employee Costs reimbursable by
Purchaser, except at the direction of Purchaser. In the case of such termination
of a Relevant Employee directed by Purchaser prior to the Transfer Effective
Date, Purchaser shall indemnify, defend and hold harmless the Seller Indemnified
Parties from and against any and all Losses incurred by Seller Indemnified
Parties resulting or otherwise arising from such termination (other than end of
service benefits, which shall be paid by Seller pursuant to Section 10.1(d) of
the Purchase Agreement).



(f)
For the avoidance of doubt, Purchaser acknowledges and agrees that
notwithstanding Seller’s agreements set forth in this paragraph 3 and the
provision of Transition Services pursuant to the Transition Services Agreement,
any Relevant Employees who become Transferring Employees will not be deemed to
be employed by Seller or any of its Affiliates as of the time they become
Transferring Employees on the Transfer Effective Date. For the entire duration
of the Transition Services Period (as defined in the Transition Services
Agreement), the parties agree that Purchaser and its Affiliates will (i) be
solely and exclusively responsible for and undertake full management of the
Relevant Employees at all times and on a daily basis, (ii) provide all benefits
to which the Relevant Employees are entitled pursuant to Section 10.2 of the
Purchase Agreement except for the benefits that Seller has explicitly agreed to
administer under Exhibit A of the Transition Services Agreement during the
Transition Services Period and (iii) represent at all times and in all internal
and external communications (whether written or oral) relating to or concerned
with the Transferring Employees that Purchaser employs such employees, and that
Seller and its Affiliates act only as a service provider for and on behalf of
Purchaser as set out in the Transition Services Agreement.



(g)
Except with respect to any Liability, demand, or claim arising from Seller’s
failure to perform its obligations under this letter agreement, in addition to
and without prejudice to all other rights or remedies available to Seller under
the Purchase Agreement and Transition Services Agreement, Purchaser shall
indemnify, defend and hold harmless the Seller Indemnified Parties from and
against any and all Losses incurred by Seller Indemnified Parties resulting or
otherwise arising from this paragraph 3 following the Closing, including but not
limited to (i) Purchaser’s or its Affiliate’s actions or omissions (or alleged
actions or omissions) toward the Relevant Employees during the Transition
Period, (ii) actions of Relevant Employees acting in the course of the Business,
whether based on contract, tort, or statutory violation, and (iii) any property
damage or bodily injury sustained by any Relevant Employee during the Transition
Period while performing Transition Services at any premises of Purchaser or its
Affiliate, regardless of the cause of the claim or other Loss; provided,
however, that this indemnity shall not apply in respect of Losses resulting to
the extent arising from the gross negligence or willful misconduct of Seller or
its Affiliates.



(h)
For the purposes of this letter any “Relevant Employee” shall cease to be a
“Relevant Employee” from the date and time at which such Relevant Employee has
irrevocably rejected any offer of employment made to it by Purchaser or its
Designated Affiliates pursuant to the KSA Purchase Agreement. As at the date of
this letter (i) offers have been made to all of the Relevant Employees, (ii) 877
Relevant Employees have provided a signed acceptance of such offer (none of
which acceptances have yet been revoked), and (iii) 22 Relevant Employees have
not yet responded to the offers made.



5



--------------------------------------------------------------------------------







(i)
For the avoidance of doubt Benoit Babineau will not be deemed a Relevant
Employee, however Seller and its Affiliates will not terminate his employment
for a period of at least 90 days following the Closing (or until he resigns, if
earlier), it being agreed that he will work for the Business to assist the
transition with the KSA Customer without any charge or cost to Purchaser or its
Designated Affiliates or the Business.



4.
Credit and Performance Support Obligations. The Parties agree that, prior to the
final Closing to occur under the AK Purchase Agreement (or the Side Letter with
respect to the Iraq Rigs (as defined therein)), the Parties will amend or
otherwise supplement the AK Purchase Agreement and the Transition Services
Agreement to provide that, for jurisdictions other than the State of Kuwait, the
Seller Guarantees to be maintained in accordance with Section 5.11 of the AK
Purchase Agreement will be maintained for 90 days (except for Seller Guarantees
in excess of the Relevant Amount, which will be maintained for a period of up to
180 days following the applicable Closing (but only with respect to such
excess)), in each case as originally contemplated by Section 5.11 of the AK
Purchase Agreement executed on July 11, 2018 and the Transition Services
Agreement attached as an Exhibit thereto.



5.
Rig Capital Expenditure Program; Maintenance Support.



(a)
With respect to Section 5.2(b) of the KSA Purchase Agreement, and without
admission of liability, fact or claim by either Party that could give rise to
any claim for indemnification pursuant to Article 8 of the KSA Purchase
Agreement, the Parties agree that (i) Seller will offset an amount equal to
$2,125,000, representing a portion of the amount that was not spent by Seller
under the Rig Capital Expenditure Program originally attached to the KSA
Purchase Agreement, against the first $6,000,000 due to be paid by Purchaser to
Seller on December 31, 2018 pursuant to Section 5.2(b) of the AK Purchase
Agreement and (ii) Purchaser hereby irrevocably and unconditionally waives in
all respects any claims for Losses with respect or otherwise relating to
Seller’s or its Affiliates’ disclosed capital expenditure with respect to the
Rig Capital Expenditure Program under the KSA Purchase Agreement.



(b)
For a period of 3 months following the Closing Date Seller shall provide (or
procure that one of its Affiliates shall provide) maintenance support from their
Dubai based rig maintenance team (the “Dubai Team”) to Purchaser’s and its
Designated Affiliates’ maintenance team in the Territory (which shall be
performing the daily maintenance to the Rigs) (the “Purchaser’s Maintenance
Team”). For the purposes of providing this support one member of the Dubai Team
will spend as much time as needed in the Territory assisting the Purchaser’s
Maintenance Team (provided always that Purchaser’s Cairo based maintenance team
is providing the same level of support).



6.
Miscellaneous.



(a)
Each of the parties to this letter agreement represents and warrants that (i)
such Person has all requisite corporate power and authority to execute, deliver
and perform this letter agreement and (ii) the execution, delivery and
performance of this letter have been duly authorized by all requisite corporate
approvals on the part of such Person.



(b)
The Parties agree that Purchase Agreement is and shall continue to be in full
force and effect in accordance with its terms, and, except as expressly set
forth in this letter agreement, no other modification to the Purchase Agreement
is agreed to or implied. This letter agreement, together with the Purchase
Agreement and the other Transaction Documents, constitute the entire agreement
among the parties hereto and their respective



6



--------------------------------------------------------------------------------





Affiliates with respect to the subject matter hereof and thereof. The Parties
further agree that Section 11.5, Section 11.6 and Sections 11.8 through 11.16 of
the Purchase Agreement are incorporated herein by reference as if set forth in
full herein and shall apply to the terms and provisions of this letter agreement
and the Parties hereto mutatis mutandis. For the avoidance of doubt, this letter
agreement shall be deemed a “Transaction Document” for purposes of the Purchase
Agreement.


7.
Seller Parent Guarantee. The Seller Parent has executed this letter agreement
where provided for below to confirm that the guarantee it has given under
Section 11.17 of the KSA Purchase Agreement remains in full force and effect in
accordance with its terms.



If the foregoing correctly sets forth your understanding of the subject matter
hereof, please so indicate by executing this letter agreement in the space
provided below.


(Signature page to follow)






7



--------------------------------------------------------------------------------








Sincerely yours,


WEATHERFORD WORLDWIDE HOLDINGS GMBH


By: /s/ Joshua McMorrow    
Name: Joshua McMorrow    
Title: Managing Officer    






Signature page to Letter Agreement (KSA)

--------------------------------------------------------------------------------






Solely for purposes of paragraph 7 of this letter agreement:


WEATHERFORD INTERNATIONAL PLC


By: /s/ Joshua McMorrow    
Name: Joshua McMorrow    
Title: Vice President    


Signature page to Letter Agreement (KSA)

--------------------------------------------------------------------------------












Accepted and agreed on 30 November, 2018:


ADES INTERNATIONAL HOLDING LTD.


By: /s/ Dr. Mohamed Farouk    
Name: Dr. Mohamed Farouk    
Title: Director    


Signature page to Letter Agreement (KSA)



--------------------------------------------------------------------------------






Schedule I
Revised List
[see attached]





